Exhibit 10.1

AMENDED AND RESTATED

EMPLOYEE RETENTION AGREEMENT

This Agreement is between National Interstate Insurance Agency, Inc.
(“Corporation”) and David W. Michelson, a key employee and executive of the
Corporation, (“Executive”).

The Corporation and Executive are parties to a Salary Continuation Agreement
effective January 1, 1997 (the “Original Agreement”), which was subsequently
amended on February 8, 2006 to modify the vesting schedule and change the title
to an Employee Retention Agreement. The Corporation and the Executive desire to
amend and restate the Original Agreement, so that this Agreement will replace
the Original Agreement in its entirety.

In consideration of Executive’s services to be performed in the future and based
on the mutual promises and covenants contained in this Agreement, the
Corporation and the Executive agree:

ARTICLE ONE

DEFINITIONS

1.1. Effective Date. The effective date of this Agreement is January 1, 1997.

1.2. Corporation. “Corporation” means National Interstate Insurance Agency, Inc.
and all other entities under the control of National Interstate Corporation.

1.3. Disability. “Disability” means that Executive meets one of the following
requirements: (a) Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (b) Executive is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of
Corporation. Such term shall be interpreted in a manner consistent with the
definition of “disability” contained under Section 409A of the Internal Revenue
Code.

1.4. Normal Retirement Date. “Normal Retirement Date” means the first day of the
calendar month following the month in which the Executive reaches his 55th
birthday. Nothing in this Agreement requires or is intended to encourage the
Executive’s retirement from service with the Corporation at the Normal
Retirement Date.

1.5. Severance Benefits. “Severance Benefits” means those benefits to which the
Executive is entitled in the event he is discharged by the Corporation without
due cause. Any dispute as to determination of “due cause” shall be subject to
the terms of Paragraph 6.2., “Claims Procedure and Arbitration.”



--------------------------------------------------------------------------------

1.6. Termination of Service. “Termination of Service” means the voluntary
resignation of service by the Executive (exclusive of disability) or the
Corporation’s discharge of the Executive for due cause prior to the Normal
Retirement Date. Termination for “due cause” means the Corporation’s discharge
of Executive for failure of the Executive to perform or malfeasance in the
performance of his duties as assigned from time to time or the Executive’s
breach of the Corporation’s published policies.

ARTICLE TWO

EMPLOYMENT

2.1. Employment. Corporation agrees to employ Executive on an at-will basis in
such capacity as the Corporation may from time to time determine, with such
duties, responsibilities and compensation as are determined by the Board of
Directors.

Executive agrees to remain in the Corporation’s employment on an at-will basis,
to devote his full time and attention exclusively to the business of the
Corporation and to use his best efforts to provide faithful and satisfactory
service to Corporation.

Employment services shall include temporary disability not to exceed six
(6) months “leave of absences” specifically granted Executive in writing by the
Board of Directors and periods of military reserve duty.

2.2. No Employment Agreement Created. No provision of this Agreement shall be
deemed to restrict or limit any existing employment Agreement between the
Corporation and the Executive. No conditions in this Agreement shall create
specific employment rights to the Executive or limit the right of the Employer
to discharge the Executive with or without due cause. No provision shall limit
the Executive’s right to voluntarily sever his employment at any time.

ARTICLE THREE

BENEFITS

The following benefits provided by the Corporation to the Executive are in the
nature of a fringe benefit and shall not be construed to effect or limit the
Executive’s current or prospective salary, cash bonuses or profit-sharing
distributions or credits.

3.1. Retirement Benefits. If Executive remains in the employment of the
Corporation until the Normal Retirement Date, then he shall be entitled to
receive from the Corporation a one time lump sum payment of one million dollars
($1,000,000) within thirty (30) days after such Normal Retirement Date.

3.2. Voluntary Resignation or Termination of Service.

3.2.1. Should Executive voluntarily resign from his employment or should he be
discharged for due cause (exclusive of total disability) prior to the Normal
Retirement Date, all Executive’s benefits under this Agreement shall be
forfeited and this Agreement shall be of no effect. If a dispute arises as to
discharge “for cause,” such dispute shall be resolved by arbitration as set
forth in Paragraph 6.2.



--------------------------------------------------------------------------------

3.2.2. Should Executive resign from his employment due to Disability prior to
the Normal Retirement Date, Executive (or, should Executive die before
January 1, 2023, his beneficiary) shall be entitled to receive the amounts
specified in Paragraph 3.1., commencing on January 1, 2023.

3.2.3. Should Executive be discharged for reasons other than due cause before
five (5) completed years of service, commencing with the Effective Date
(excluding any periods of temporary disability), all Executive’s benefits under
this Agreement shall be forfeited and this Agreement shall be of no effect.
However, if Executive is so discharged after such period of time, but before the
Normal Retirement Date, then within thirty (30) days after such Normal
Retirement Date, Executive shall be entitled to receive the percentage specified
below of the lump sum amount specified in Paragraph 3.1. corresponding to the
number of completed years of service, commencing with the Effective Date
(excluding any periods of temporary disability), in which such discharge without
due cause occurs:

 

January 1, 2000

   $ 15,000  

January 1, 2001

   $ 31,000  

January 1, 2002

   $ 48,000  

January 1, 2003

   $ 66,000  

January 1, 2004

   $ 85,000  

January 1, 2005

   $ 105,000  

January 1, 2006

     20 %

January 1, 2007

     30 %

January 1, 2008

     40 %

January 1, 2009

     50 %

January 1, 2010

     60 %

January 1, 2011

     70 %

January 1, 2012

     80 %

January 1, 2013

     100 %

Should Executive die prior to receiving benefits under this Paragraph 3.2.3, all
Executive’s benefits under this Paragraph (and Corporation’s obligations under
Paragraph 3.3.) shall cease immediately and this Agreement shall thereafter be
of no effect.

3.3. Death Benefit Prior to Retirement. Should the Executive die prior to the
Normal Retirement Date, Corporation agrees to pay to the Executive’s designated
beneficiary, commencing on the first day of the month following the Executive’s
death and on each annual anniversary thereafter for a total of ten (10) years,
the annual sum of $150,000.

Executive shall declare his designated beneficiary in writing on a form provided
by the Corporation.



--------------------------------------------------------------------------------

In the event the Executive’s death shall be the result of suicide before
January 2, 1999, then no death benefits shall be payable.

ARTICLE FOUR

RESTRICTIONS UPON FUNDING

4.1. Corporation shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Agreement. The
Executive, his beneficiaries or any successor in interest to him shall be and
remains a general creditor of the Corporation in the same manner as any other
creditor having a general claim for matured and unpaid compensation.

4.2. Corporation reserves the absolute right at its sole discretion to either
fund or refrain from funding the obligations undertaken by this Agreement and to
determine the extent, nature and method of such funding. Should Corporation
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Corporation
reserves the absolute right, in its sole discretion, to terminate such funding
at any time, in whole or in part. At no time shall Executive be deemed to have
any lien, right, title or interest in or to any specific funding investment or
to any assets of the Corporation.

4.3. If Corporation elects to invest in a life insurance, disability or annuity
policy upon the life of Executive, then Executive shall assist the Corporation
by freely submitting to a physical examination and supplying such additional
information necessary to obtain such insurance or annuities.

ARTICLE FIVE

MISCELLANEOUS

5.1. Alienability and Assignment Prohibition. Neither Executive, his widow nor
any other beneficiary under this Agreement shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of such benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Executive or his
beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event Executive or any beneficiary attempt
assignment, commutation, hypothecation, transfer or disposal of the benefits
hereunder, the Corporation’s liabilities shall forthwith cease and terminate.

5.2. Binding Obligation of Corporation and any Successor in Interest.
Corporation expressly agrees that it shall not merge or consolidate into or with
another Corporation or sell substantially all of its assets to another
Corporation, firm or person until such Corporation, firm or person expressly
agrees, in writing, to assume and discharge the duties and obligations of the
Corporation under this Agreement. This Agreement shall be binding on its
parties, their successors, beneficiaries, heirs and personal representatives.



--------------------------------------------------------------------------------

5.3. Revocation. During the lifetime of the Executive, this Agreement may be
amended or revoked at any time, in whole or in part, by the mutual written
consent of the Executive and the Corporation.

5.4. Effect on other Corporation Benefit Plans. This Agreement does not and
shall not impose on Corporation an obligation to grant the Executive, nor shall
it affect Executive’s right to participate in, the same or similar rights to any
qualified or non-qualified pension, profit sharing, group, bonus or other
supplemental compensation or fringe benefit plan granted to other executives or
employees of the Corporation.

5.5. Headings. Headings and Subheadings in this Agreement are inserted for
reference and convenience only and shall not be deemed a part of this Agreement.

5.6. Applicable Law. The validity and interpretation of this Agreement shall be
governed by the laws of the State of Ohio.

ARTICLE SIX

ERISA PROVISIONS

6.1. Named Fiduciary and Plan Administrator. The “Named Fiduciary and Plan
Administrator” of this plan shall be Alan R. Spachman until his resignation or
removal by the Board of Directors. As Named Fiduciary and Administrator, Alan R.
Spachman shall be responsible for the management, control and administration of
the Employee Retention Agreement as established herein. He may delegate to
others certain aspects of the management and operation responsibilities of the
plan including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

6.2. Claims Procedure and Arbitration. In the event that benefits under this
Plan Agreement are not paid to the Executive (or to his beneficiary in the case
of the Executive’s death) and such claimants feel they are entitled to receive
such benefits, then a written claim must be made to the Named Fiduciary and
Administrator named above within sixty (60) days from the date payments are
refused. The Plan Fiduciary and Administrator and the Corporation shall review
the written claim and if the claim is denied, in whole or in part, they shall
provide in writing within ninety (90) days of receipt of such claim their
specific reasons for such denial, reference to the provision of this Agreement
upon which the denial is based and any additional material or information
necessary to perfect the claim. Such written notice shall further indicate the
additional steps to be taken by claimants if a further review of the claim
denial is desired. A claim shall be deemed denied if the Plan Fiduciary and
Administrator fails to take any action within such ninety (90)-day period.

If claimants desire a second review, they shall notify the Plan Fiduciary and
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review the Plan Agreement or any documents relating thereto and
submit any written issues and comments they deem appropriate. In its sole
discretion, the Plan Fiduciary and Administrator shall then review the second
claim and provide a written decision within sixty (60) days of receipt of such
claim. This decision shall likewise state the specific reasons for the decision
and shall include reference to specific provisions of the Plan Agreement upon
which the decision is based.



--------------------------------------------------------------------------------

If claimants continue to dispute the benefit denial based upon completed
performance of the Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Such Board shall consist of one member
selected by the claimant, one member selected by the Corporation and the third
member (the “Umpire”) selected by the first two members. The Board shall operate
under arbitration rules of the American Arbitration Association. Each party
shall bear its own expenses of arbitration, including all charges and expenses
of the member of the Board of Arbitration selected by it. The charges and
expenses of the Umpire shall be shared equally by the parties. The parties agree
that they and their heirs, personal representatives, successors and assigns
shall be bound by the decision of such Board with respect to any controversy
properly submitted to it for determination.

Where a dispute arises as to the Corporation’s discharge of Executive “for
cause”, such dispute shall likewise be submitted to arbitration as above
described and the parties agree to be bound by the decision thereunder.

The parties acknowledge that each has carefully read this Agreement and execute
the original thereof on the 28th day of December, 2007 and that, upon execution,
each has received a conforming copy.

 

/s/ Susie Weber

   

/s/ David W. Michelson

Witness     David W. Michelson

/s/ Ruth Harper

    Witness     National Interstate Insurance Agency, Inc.     By:  

/s/ Alan R. Spachman

    Title:   Chief Executive Officer